FILED
                            NOT FOR PUBLICATION                             OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BARBARA ELLEN SHERRILL,                          No. 14-15763

               Plaintiff - Appellant,            D.C. No. 4:12-cv-00489-CKJ

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Barbara Ellen Sherrill appeals pro se from the district court’s judgment

dismissing her action alleging that she was denied employment with the United

States Attorney’s Office in violation of the Age Discrimination in Employment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion the district court’s dismissal under Federal Rule of Civil Procedure

41(b). Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in dismissing Sherrill’s action

because Sherrill failed to comply with the court’s discovery order or to appear at

her deposition. See id. at 1260-61 (setting forth factors that the court should

consider in deciding whether to dismiss an action under Rule 41(b)).

      The district court did not abuse its discretion in denying Sherrill’s motions

for recusal because Sherrill failed to establish any ground for recusal. See Pesnell

v. Arsenault, 543 F.3d 1038, 1043-44 (9th Cir. 2008) (setting forth standard of

review and explaining grounds for judicial recusal).

      The district court did not abuse its discretion in denying Sherrill’s motion for

leave to file an amended complaint because amendment would have been futile.

See Chappell v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting

forth standard of review and explaining that the district court properly denies leave

to amend where amendment would be futile); see also Chodos v. West Publ’g Co.,

292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has already granted a

plaintiff leave to amend, its discretion in deciding subsequent motions to amend is

particularly broad.” (citation and internal quotation marks omitted)).


                                          2
      The district court did not abuse its discretion in denying Sherrill’s requests

for appointment of counsel because Sherrill failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and explaining the “exceptional circumstances”

requirement).

      We reject Sherrill’s contentions that she was entitled to default judgment and

prevented from moving for summary judgment.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                          3                                     14-15763